DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to  amendment filed on 06/17/2021.     

Status of Claims
3.	The amendment filed on 06/17/2021.  Claims 1, 11, 12, 14, and 19 have been amended, Claims 1-20 are pending.

Allowable Subject Matter
4. 	Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
	1).	For claim 1, the prior art does not disclose or suggest the unique way to have a first microphone in a doorbell and second microphone on a camera and capture audio from either the first microphone or the second microphone; then synchronized video from a selected camera with the audio ; such unique way is allowable. 
Siminoff (US 20180341835 Al) and in view of Klindworth (US 20030081120) and further in view of Englander et al. (US 20150085121) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Siminoff  in combination of Klindworth 	and Englander  to achieve the same invention as claimed in the instant claim.


4)	Claims 14 is allowed with the similar reason as claim 1.
Claims 15 -20 are allowed because they depend on claim 14.

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423